Citation Nr: 1531226	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-00 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left foot disability, to include as secondary to service-connected radiculopathy of the right lower extremity.  

2.  Entitlement to service connection for irritable bowel syndrome.  

3.  Entitlement to service connection for a psychiatric disorder.  

4.  Entitlement to an increased rating for a herniated disc of the lumbar spine at L4-S1 with a compression fracture of the thoracic spine at T5, currently rated as 40 percent disabling.  

5.  Entitlement to an increased rating for radiculopathy of the right lower extremity, currently rated as 10 percent disabling.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  




WITNESSES AT HEARING ON APPEAL

Veteran and D.A.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to November 1980 and from September 2005 to December 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of December 2009, April 2012, and October 2012 rating decisions of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before a Decision Review Officer (DRO) at the RO in March 2013.  A transcript of the hearing is in the Veteran's file. 

The issues certified on appeal to the Board are reflected on the title page.  The Board notes that a November 2013 rating decision reflects that service connection for mood disorder was granted, a TDIU was granted, and the rating for a herniated disc of the lumbar spine at L4-S1 with a compression fracture of the thoracic spine at T5 was increased to 40 percent.  

The Board further notes that the Veteran was represented in this appeal by David L. Huffman, Attorney at Law.  VA has cancelled Mr. Huffman's authority to represent VA claimants, effective August 8, 2014, and the Veteran was notified of such.  However, Mr. Huffman submitted a statement on July 29, 2014, at a time when he was still accredited, indicating that the Veteran wished to withdraw all pending appeals.  


FINDING OF FACT

On July 29, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.





____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


